        Case 3:19-cv-02414-LB Document 48 Filed 02/24/20 Page 1 of 11



 1   Laurence D. King (SBN 206423)
     Mario M. Choi (SBN 243409)
 2   KAPLAN FOX & KILSHEIMER LLP
     1999 Harrison Street, Suite 1560
 3   Oakland, California 94612
     Telephone: (415) 772-4700
 4   Facsimile: (415) 772-4709
     lking@kaplanfox.com
 5   mchoi@kaplanfox.com
 6   Maia C. Kats (admitted pro hac vice)            Andrew M. Hutchison (SBN 289315)
     KAPLAN FOX & KILSHEIMER LLP                     COZEN O’CONNOR
 7   6109 32nd Place, NW                             101 Montgomery Street, Suite 1400
     Washington, DC 20015                            San Francisco, California 94104
 8   Telephone: (202) 669-0658                       Telephone: (415) 644-0914
     mkats@kaplanfox.com                             Facsimile: (415) 644-0978
 9                                                   ahutchison@cozen.com
     Michael R. Reese (SBN 206773)
10   Sue J. Nam (SBN 206729)                         F. Brenden Coller (admitted pro hac vice)
     REESE LLP                                       COZEN O’CONNER
11   100 West 93rd Street, 16th Floor                One Liberty Place
     New York, New York 10025                        1650 Market Street, Suite 2800
12   Telephone: (212) 643-0500                       Philadelphia, Pennsylvania 19103
     Facsimile: (212) 253-4272                       Telephone (215)665-5518
13   mreese@reesellp.com                             Facsimile: (215) 701-2302
     snam@reesellp.com                               Bcoller@cozen.com
14
     Counsel for Plaintiffs and the Proposed Class   Counsel for Defendant General Nutrition Corp.
15

16                              UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
18

19
     RICHA ARORA, RANDY CLINTON, and                  Case No. 3:19-cv-02414-LB
20   WALTER JOHNSTON, individually and on
     behalf of all others similarly situated,         JOINT CASE MANAGEMENT
21                                                    CONFERENCE STATEMENT
                               Plaintiffs,
22                                                    Judge:       Hon. Laurel Beeler
            v.                                        Ctrm:        B, 15th Floor
23                                                    Date:        March 19, 2020
     GENERAL NUTRITION CORPORATION,                   Time:        9:30 a.m.
24
                               Defendant.
25

26

27

28

                                                                          Case No. 3:19-cv-02414-LB
                          JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:19-cv-02414-LB Document 48 Filed 02/24/20 Page 2 of 11



 1          Pursuant to Federal Rules of Civil Procedure 16 and 26(f) and this District’s Standing
 2   Order regarding Contents of Joint Case Management Statement, Plaintiffs Richa Arora, Randy
 3   Clinton, and Walter Johnson (collectively, “Plaintiffs”), and Defendant General Nutrition
 4   Corporation (“Defendant” or “GNC”) (collectively, the “Parties”), met and conferred on
 5   December 10, 2019 and hereby submit the following joint case management statement.
 6          1.      Jurisdiction and Service
 7          Defendant has been served in this proceeding. No remaining parties need to be served.
 8   GNC does not contest personal jurisdiction or venue.
 9          2.      Facts
10          Plaintiffs’ Statement
11          This is a proposed class action that seeks to recover for injuries suffered by Plaintiffs and
12   all others similarly situated as a result of GNC’s unlawful, deceptive, and misleading labeling,
13   marketing, and sale of GNC proprietary brand dietary supplements (“GNC proprietary brand
14   supplements” or “Supplements” or “Products”).
15          Plaintiffs assert three types of claims. First, they assert “unlawful” claims because GNC
16   marketed, labeled, and sold misbranded Supplements and unlawful drugs in violation of the
17   Federal Food, Drug, and Cosmetic Act of 1938, 21 U.S.C. § 301, et seq. (the “FFDCA” or the
18   “Act”), as amended by the Dietary Supplement Health and Education Act of 1994, Pub. L.
19   No. 103–417, 108 Stat. 4325 (“DSHEA”), as well as the regulations implementing the FFDCA
20   and DSHEA. These requirements are fully incorporated into California’s Sherman Food, Drug,
21   and Cosmetic Law, CAL. HEALTH & SAFETY CODE § 109875, et seq. (“Sherman Law”), and
22   actionable pursuant to the unlawful prong of California’s Unfair Competition Law, CAL. BUS. &
23   PROF. CODE § 17200, et seq. (“UCL”).
24          Second, Plaintiffs assert “misleading and deceptive” marketing claims because GNC
25   labeled, marketed, and sold the Supplements in a manner that is unfair, deceptive, and untrue in
26   violation of California’s UCL and New York’s Consumer Protection from Deceptive Acts and
27   Practices Law, N.Y. GEN. BUS. LAW § 349, et seq.
28          Third, Plaintiffs assert common law claims for unjust enrichment.

                                                -1-                 Case No. 3:19-cv-02414-LB
                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:19-cv-02414-LB Document 48 Filed 02/24/20 Page 3 of 11



 1          With respect to Plaintiffs’ “unlawful” claims, GNC is prohibited from labeling, marketing,
 2   or selling dietary supplements bearing claims that “describe[] the role of a nutrient or dietary
 3   ingredient intended to affect the structure or function in humans, [or that] characterize[] the
 4   documented mechanism by which a nutrient or dietary ingredient acts to maintain such structure or
 5   function” (known as “structure/function claims”), unless the label carries a prominent disclaimer
 6   on each panel bearing such claims. See 21 U.S.C. §§ 321(g)(1), 331(d), 343(r)(1)(B), 343(r)(6),
 7   355(a); 21 C.F.R. § 101.93(d) (“On product labels and in labeling (e.g., pamphlets, catalogs), the
 8   disclaimer shall appear on each panel or page where there [is a structure/function claim].”).
 9          The disclaimer must be prominent and bolded, and it must read:
10                  These statements have not been evaluated by the Food and Drug
                    Administration. This product is not intended to diagnose, treat,
11                  cure, or prevent any disease.
12   21 U.S.C. § 343(r)(6)(C); see also 21 C.F.R. § 101.93(b)-(e).
13          Because GNC Supplements do not bear the required disclaimers on all panels with
14   structure/function claims, and/or the disclaimer lacks the prominence required, the Supplements
15   are misbranded and unlawful. 21 U.S.C. § 343(r)(1)(B), (r)(6); 21 C.F.R. § 101.93(d).
16          GNC Supplements also qualify as “drugs” under the FFDCA since GNC markets them
17   with structure/function claims but does not include the disclaimers. See 21 U.S.C. §§321(g)(1),
18   343(r)(6). In order to avoid being regulated as drugs under the FFDCA, dietary supplements
19   bearing structure/function claims must comply with the disclaimer requirements. Id. Drugs require
20   pre-market approval from the federal Food & Drug Administration (“FDA”). 21 U.S.C. §§ 331(d),
21   355(a). Upon information and belief, GNC lacks pre-market approval for its Supplements,
22   rendering them not just misbranded but unapproved drugs. Misbranded dietary supplements and/or
23   unapproved drugs are unlawful and cannot be sold legally. 21 U.S.C. §§ 331, 333. Under Section
24   110760 of the Sherman Law, they have no economic value and are worthless.
25          With respect to Plaintiffs’ “deceptive and misleading” claims, GNC deceptively labels,
26   markets, and sells the Supplements as having been subjected to the FDA’s pre-market approval
27   process; and/or intended to prevent, cure, or treat a disease or health-related condition linked to
28   disease. GNC compounds its deception by coupling its omission of the disclaimer with misleading

                                               -2-                 Case No. 3:19-cv-02414-LB
                           JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:19-cv-02414-LB Document 48 Filed 02/24/20 Page 4 of 11



 1   phrases like “clinically studied,” “scientifically designed,” “physician formulated,” or “physician
 2   endorsed,” and with medical symbols, and/or by referencing diseases and/or conditions equated
 3   with disease in its marketing of the Supplements.
 4          Defendant’s Statement
 5          Defendant denies all allegations asserted by Plaintiffs and denies all liability for the claims
 6   raised. GNC states that the subject labeling contains appropriate “structure/function” claims.
 7   Accordingly, Plaintiffs’ claims are pre-empted by the Federal Food, Drug, and Cosmetic Act,
 8   21 U.S.C. § 343-1. Additionally, GNC contends that Plaintiffs lack standing to pursue claims for
 9   products they did not purchase and that they are unable to assert certain claims because they have
10   not alleged there is no adequate remedy at law. Moreover, GNC contends that many putative class
11   members—and perhaps some Plaintiffs—are members of the myGNC Rewards program which
12   contains class action waiver and arbitration provisions. To that end, and for additional reasons,
13   Plaintiffs’ putative classes are not certifiable. Finally, GNC disputes that any reasonable
14   consumer would believe that the subject products were subject to FDA’s pre-market approval
15   process and/or are marketed to cure, treat, mitigate, or prevent any disease. To that end, Plaintiffs
16   will be unable to prove that the subject labeling was false or misleading.
17          3.      Legal Issues
18          Defendant filed a motion to dismiss, which was denied in its entirety.
19          The next anticipated legal issue is whether the proposed classes are amenable to class
20   certification pursuant to Federal Civil Procedure Rule 23. Either before or in connection with the
21   opposition to the motion for class certification, Defendant may file a motion regarding putative
22   class members’ membership in the myGNC Rewards program which contains arbitration and
23   class action waiver provisions. Defendant may further renew its motion to dismiss and/or file a
24   motion for judgment on the pleadings depending on the Ninth Circuit’s decision in Sonner v.
25   Premier Nutrition Corp.
26          4.      Motions
27          Defendant filed a motion to dismiss the Complaint on July 19, 2019 (ECF No. 18).
28   Plaintiffs filed their opposition on September 19, 2019 (ECF No. 25). The Court denied the

                                               -3-                 Case No. 3:19-cv-02414-LB
                           JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:19-cv-02414-LB Document 48 Filed 02/24/20 Page 5 of 11



 1   motion to dismiss in its entirety on November 15, 2019 (ECF No. 39).
 2          Defendant may file a motion for summary judgment in this matter and, as necessary,
 3   oppose any motion for class certification filed by Plaintiffs.
 4          Plaintiff will file a motion for class certification and may file a motion for summary
 5   judgment with respect to the unlawful claim and otherwise.
 6          Either before or in connection with the opposition to the motion for class certification,
 7   Defendant may file a motion regarding putative class members’ membership in the myGNC
 8   Rewards program which contains arbitration and class action waiver provisions.
 9          Defendant may further renew its motion to dismiss and/or file a motion for judgment on
10   the pleadings depending on the Ninth Circuit’s decision in Sonner v. Premier Nutrition Corp.
11          5.      Amendment of Pleadings
12          Pursuant to stipulation, Plaintiffs filed a First Amended Complaint on December 17, 2019
13   (ECF No. 44). The Parties do not believe that any additional amendment to the pleadings will be
14   necessary, and so are unable to speculate as to appropriate deadlines for amending pleadings at
15   this time. If the Parties believe further amendment is necessary, they will do so by stipulation or
16   seek the Court’s leave.
17          6.      Evidence Preservation
18          The Parties conducted a Rule 26 conference on December 10, 2019 and discussed steps to
19   preserve evidence and certified that they have reviewed guidelines related to the discovery of
20   electronically stored information. Each Party asserts that they are taking reasonable and
21   proportionate steps to comply with its or their obligation to preserve evidence, including
22   electronically stored information. Communications among the Parties on Electronically Stored
23   Information (“ESI”) are ongoing, and the Parties have agreed they will make efforts to work
24   together cooperatively in the production of ESI.
25          7.      Disclosures
26          Pursuant to Rule 26, the Parties have agreed to exchange initial disclosures by
27   February 28, 2020.
28

                                               -4-                 Case No. 3:19-cv-02414-LB
                           JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:19-cv-02414-LB Document 48 Filed 02/24/20 Page 6 of 11



 1          Plaintiffs’ initial disclosures will include identification of persons with knowledge of
 2   Plaintiffs’ experiences with the Products.
 3          GNC’s initial disclosures will include an identification of persons knowledgeable
 4   regarding its claims or defenses consistent with its obligations under Federal Rule of Civil
 5   Procedure 26.
 6          8.       Discovery
 7          The Parties have conferred regarding discovery pursuant to Rule 26(f). The Parties have
 8   not yet taken discovery. The Parties anticipate filing a Stipulated Protective Order that protects
 9   trade secrets and other equally sensitive commercial information. The Parties are conferring
10   regarding the form of Order now and will submit an Order for the Court’s consideration and
11   entry. The Parties believe that the limits on discovery set by the Federal Rules of Civil Procedure
12   are appropriate for this case subject to Defendant’s request that Plaintiffs be entitled to 25
13   Interrogatories collectively.
14          Plaintiffs’ Statement
15          Plaintiffs will propound document requests, interrogatories, and requests for admission.
16   Plaintiffs will also depose corporate representatives of Defendant pursuant to Federal Rule of
17   Civil Procedure 30(b)(6) as well as employees of Defendant individually. Plaintiffs will also
18   depose any experts that Defendant will use in this matter.
19          The subjects of Plaintiffs’ discovery may include, among other subjects, studies,
20   communications, and drafts relating to the marketing and labeling of the Products, both internal
21   and as produced by agents; Defendant’s business strategy for the Products in isolation and vis-à-
22   vis competitor dietary supplements and related documents; studies of and/or communications
23   regarding competitor dietary supplements marketing, sales, and more; timeframes for various
24   Product label approaches and versions and documents relating in any way to the omission of
25   disclaimers; Defendant’s pricing of and sales records for the Products; and Defendant’s
26   communications, or records relating thereto, with manufacturers and suppliers of Product, and
27   vendors and manufacturers and suppliers of non-proprietary dietary supplements, to it, relating to
28   the marketing and labeling and sales of such supplements.

                                                -5-                 Case No. 3:19-cv-02414-LB
                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:19-cv-02414-LB Document 48 Filed 02/24/20 Page 7 of 11



 1           Defendant’s Statement
 2           Defendant anticipates propounding on Plaintiffs interrogatories, document requests, and
 3   requests for admissions. Defendant anticipates deposing Plaintiffs and other witnesses listed in
 4   Plaintiffs’ initial disclosures. Defendant also anticipates deposing any experts that Plaintiffs
 5   intend to present.
 6           The subjects of Defendant’s discovery may include, but are not limited to, Plaintiffs’
 7   alleged purchase(s) of the subject products, Plaintiffs’ experience with the subject products,
 8   Plaintiffs’ purchase history of dietary supplements, Plaintiffs’ use of dietary supplements, any
 9   agreements entered into by and between Plaintiffs and GNC, and Plaintiffs’ alleged damages.
10           9.      Class Action
11           The Parties propose that Plaintiffs file their motion for class certification no later than
12   December 21, 2020. The Parties further propose a briefing schedule where Defendant will file its
13   opposition by January 25, 2021, and Plaintiffs will file their reply by February 22, 2021.
14           10.     Related Cases
15           Plaintiffs and Defendant are unaware of any related cases pending in any jurisdiction.
16           11.     Relief
17           Plaintiffs’ Statement
18           Plaintiffs seek both monetary and injunctive relief.
19           Defendant’s Statement
20           Defendant denies that Plaintiffs have been harmed or damaged by Defendant in any
21   manner and deny that Plaintiffs are entitled to any relief whatsoever. Defendant seeks denial of
22   Plaintiffs’ pursuit of class certification and dismissal of the action.
23           12.     Settlement and ADR
24           The Parties have discussed settlement and ADR and do not agree on whether substantive
25   discussions regarding settlement are appropriate at this time. Therefore, they intend to revisit the
26   issue after the Parties have conducted some discovery on class certification issues, and at such
27   time that the Parties agree that mediation is appropriate. The Parties have agreed, pursuant to
28   ADR L-R 3.5 that their preferred method of ADR is use of a private mediator. The Parties will

                                                  -6-                 Case No. 3:19-cv-02414-LB
                              JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:19-cv-02414-LB Document 48 Filed 02/24/20 Page 8 of 11



 1   file an ADR certification on February 28, 2020 reflecting their agreement to use a private
 2   mediator as their preferred ADR method.
 3            13.     Consent to a Magistrate Judge for All Purposes
 4            The Parties have consented to a Magistrate Judge for all purposes.
 5            14.     Other References
 6            The Parties do not believe that the case is suitable for reference to binding arbitration, a
 7   special master, or the Judicial Panel on Multidistrict Litigation.
 8            15.     Narrowing of the Issues
 9            The Parties do not believe that any issues can be narrowed by stipulation or agreement.
10            16.     Expedited Trial Procedure
11            The Parties do not believe that the case can be handled under an expedited trial procedure.
12            17.     Scheduling
13            The Parties propose the following schedule:
14         Event                                         Date
15         Deadline to amend pleadings:                  December 20, 2019
           Factual discovery cut-off:                    To be determined after the Court’s decision
16                                                       on the motion for class certification.
           Class Certification Expert(s) Disclosures:    October 16, 2020
17         Rebuttal Class Certification Expert(s)        November 20, 2020
           Disclosures:
18
           Non-Class Merits Experts Discovery:         To be determined after the Court’s decision
19                                                     on the motion for class certification
           Plaintiffs’ motion for class certification: December 21, 2020
20         Defendant’s opposition to motion for class January 25, 2021
           certification:
21
           Plaintiffs’ reply in support of motion for  February 22, 2021
22         class certification:
           Deadline for dispositive motions:           To be determined after the Court’s decision
23                                                     on the motion for class certification
           Joint pretrial order:                       To be determined after the Court’s decision
24                                                     on the motion for class certification
25         Final pretrial conference:                  To be determined after the Court’s decision
                                                       on the motion for class certification
26         Trial:                                      TBD

27   ///
28
     ///
                                                 -7-                 Case No. 3:19-cv-02414-LB
                             JOINT CASE MANAGEMENT CONFERENCE STATEMENT
        Case 3:19-cv-02414-LB Document 48 Filed 02/24/20 Page 9 of 11



 1          18.     Trial
 2          Plaintiffs have demanded a jury trial on all matters so triable. The Parties anticipate that a
 3   trial will take approximately five to seven days.
 4          19.     Disclosure of Non-party Interested Entities
 5          The Parties will file Certifications of Interested Entities or Persons by February 28, 2020.
 6   As required by the General Order, the Parties state their disclosure statements and certificate of
 7   interested entities as follows:
 8          Plaintiffs: Plaintiffs Richa Arora, Randy Clinton, and Walter Johnston; and Defendant
 9   General Nutrition Corporation.
10          Defendant: GNC states that it is a subsidiary of General Nutrition Centers, Inc. General
11   Nutrition Centers, Inc. is wholly-owned by GNC Holdings, Inc., a publicly traded entity.
12          20.     Whether All Attorneys of Record for the Parties have Reviewed the
                    Guidelines or Professional Conduct for the Northern District of California
13
            Yes.
14
            21.     Other
15
            The Parties do not anticipate any other matters at this time.
16

17
      Dated: February 24, 2020               REESE LLP
18
                                             By:    /s/ Michael R. Reese
19                                                     Michael R. Reese

20                                           Michael R. Reese (SBN 206773)
                                             Sue J. Nam (SBN 206729)
21                                           100 West 93rd Street, 16th Floor
                                             New York, New York 10025
22                                           Telephone: (212) 643-0500
                                             Facsimile: (212) 253-4272
23                                           mreese@reesellp.com
                                             snam@reesellp.com
24

25

26

27

28

                                                -8-                 Case No. 3:19-cv-02414-LB
                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
      Case 3:19-cv-02414-LB Document 48 Filed 02/24/20 Page 10 of 11



 1                                   KAPLAN FOX & KILSHEIMER LLP
                                     Laurence D. King (SBN 206423)
 2                                   Mario M. Choi (SBN 243409)
                                     1999 Harrison Street, Suite 1560
 3                                   Oakland, CA 94612
                                     San Francisco, CA 94104
 4                                   Telephone: (415) 772-4700
                                     Facsimile: (415) 772-4709
 5                                   lking@kaplanfox.com
                                     mchoi@kaplanfox.com
 6
                                     KAPLAN FOX & KILSHEIMER LLP
 7                                   Maia C. Kats (admitted pro hac vice)
                                     6109 32nd Place, NW
 8                                   Washington, DC 20015
                                     Telephone: (202) 669-0658
 9                                   mkats@kaplanfox.com
10
                                     Counsel for Plaintiffs and the Proposed Class
11

12   DATED: February 24, 2020        COZEN O’CONNER
13                                   By: /s/ F. Brendon Coller
                                            F. Brendon Coller
14
                                     One Liberty Place
15                                   1650 Market Street, Suite 2800
                                     Philadelphia, Pennsylvania 19103
16                                   Telephone (215)665-5518
                                     Facsimile: (215) 701-2302
17                                   Bcoller@cozen.com
18                                   COZEN O’CONNOR
                                     Andrew M. Hutchison (SBN 289315)
19                                   101 Montgomery Street, Suite 1400
                                     San Francisco, California 94104
20                                   Telephone: (415) 644-0914
                                     Facsimile: (415) 644-0978
21                                   ahutchison@cozen.com
22                                   Counsel for Defendant General Nutrition Corp.
23

24

25

26

27

28

                                          -9-                 Case No. 3:19-cv-02414-LB
                      JOINT CASE MANAGEMENT CONFERENCE STATEMENT
       Case 3:19-cv-02414-LB Document 48 Filed 02/24/20 Page 11 of 11



 1                 ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2          I, Mario M. Choi, attest that concurrence in the filing of this document has been obtained
 3   from the other signatories. I declare under penalty of perjury under the laws of the United States
 4   of America that the foregoing is true and correct.
 5          Executed this 24th day of February 2020, at Oakland, California.
 6

 7                                                    /s/ Mario M. Choi
                                                          Mario M. Choi
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              - 10 -               Case No. 3:19-cv-02414-LB
                           JOINT CASE MANAGEMENT CONFERENCE STATEMENT
